Citation Nr: 1712739	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-27 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for left lower extremity peripheral neuropathy, claimed as due to diabetes mellitus.

3.  Entitlement to service connection for right lower extremity peripheral neuropathy, claimed as due to diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction, claimed as due to diabetes mellitus.

5.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for pseudofolliculitis barbae.

6.  Entitlement to a higher initial disability rating (or evaluation) for hemorrhoids, in excess of 0 percent for the period from April 22, 2011 to December 22, 2015, and in excess of 20 percent from December 22, 2015. 

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's former spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1980 to November 1984. 

This appeal comes to the Board of Veterans' Appeals (Board) from January 2009, August 2011, December 2011, and June 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A claim for service connection for diabetes mellitus and bilateral lower limb neuropathy was received in July 2008.  The January 2009 rating decision denied service connection for diabetes mellitus and bilateral lower extremity peripheral neuropathy.

A claim for service connection for pseudofolliculitis, hemorrhoids, and erectile dysfunction was received in April 2011.  The August 2011 rating decision, in pertinent part, denied service connection for erectile dysfunction and granted service connection for pseudofolliculitis barbae and assigned a 10 percent initial disability rating.  The December 2011 rating decision, in pertinent part, granted service connection for hemorrhoids and assigned an initial noncompensable (0 percent) disability rating.  The disability ratings were both made effective April 22, 2011 (the day the claim for service connection for pseudofolliculitis and hemorrhoids was received by VA). 

In December 2013, the Board, in pertinent part, remanded the issues of service connection for diabetes mellitus type II, left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, and erectile dysfunction, and initial disability ratings in excess of 10 and 0 percent, respectively, for pseudofolliculitis barbae and hemorrhoids for additional development.  The June 2016 rating decision, in pertinent part, granted a 20 percent disability rating for hemorrhoids effective December 22, 2015 (the date of the most recent VA examination), creating "staged" initial disability ratings.  

The Board is granting service connection for diabetes mellitus type II, left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, and erectile dysfunction, constituting a full grant of the benefit sought on appeal with respect to these issues.  Any discussion with regard to compliance with the Board's remand instructions with respect to these fully granted service connection issues is rendered moot. 

With respect to the issues of higher initial disability ratings for the service-connected pseudofolliculitis barbae and hemorrhoids, pursuant to the Board's remand instructions, Social Security Administration (SSA) disability benefit records and additional private treatment records were obtained and associated with the claims file.  VA examinations were conducted in December 2015 to assist in determining the current nature and severity of the pseudofolliculitis barbae and hemorrhoids.  The Board finds the December 2015 VA examination reports were thorough and adequate and in compliance with the Board's remand instructions.  As such, the Board finds that there has been substantial compliance with the prior Board remand order with respect to these issues.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).   

Entitlement to a TDIU has been raised by the evidence of record.  In a July 2016 written statement, the Veteran contended that he is 100 percent disabled and unable to work due to his disabilities.  An April 2002 SSA disability determination and transmittal reflects that the Veteran was deemed disabled for SSA purposes based on a primary diagnosis of status post microdisc excision L3-4, right as well as a secondary diagnosis of diabetes mellitus.  The Board is granting service connection for diabetes mellitus type II.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  As the initial rating appeal period will run from July 28, 2008 (the date the claim for service connection for diabetes mellitus was received by VA), the Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice, 22 Vet. App. at 453-54.     

In August 2013, the Veteran testified at a Board videoconference hearing from Atlanta, Georgia, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

The issue of dependency benefits based on school attendance for the Veteran's child, J.J., has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  See July 2016 request for approval of school attendance (on a VA Form 21-674).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  The Veteran has currently diagnosed diabetes mellitus type II, left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, and erectile dysfunction.

2.  Diabetes mellitus type II became manifest to at least a compensable degree within one year following the Veteran's separation from service in November 1984.

3.  The left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, and erectile dysfunction are causally related to the service-connected diabetes mellitus type II.

4.  For the entire initial rating period from April 22, 2011, the Veteran's pseudofolliculitis barbae has been manifested by a skin disorder affecting at least 5 percent, but less than 20 percent, of exposed areas and use of topical creams.

5.  For the entire initial rating period from April 22, 2011, the Veteran's pseudofolliculitis barbae has not been manifested by a skin disorder affecting more than 20 percent of the entire body or exposed areas and has not required systemic therapy such as corticosteroids or other immunosuppressive drugs.

6.  For the entire initial rating period from April 22, 2011, the Veteran's hemorrhoids have been manifested by large internal hemorrhoids with persistent bleeding and secondary anemia. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.119 (2016).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for left lower extremity peripheral neuropathy, as secondary to the service-connected diabetes mellitus type II, have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for right lower extremity peripheral neuropathy, as secondary to the service-connected diabetes mellitus type II, have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for erectile dysfunction, as secondary to the service-connected diabetes mellitus type II, have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

5.  For the entire initial rating period from April 22, 2011, the criteria for an initial disability rating in excess of 10 percent for pseudofolliculitis barbae have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7822 (2016).

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 20 percent, but no higher, for hemorrhoids have been met for the entire initial rating period from April 22, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board grants service connection for diabetes mellitus type II, left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, and erectile dysfunction, constituting a full grant of the benefit sought on appeal; therefore, no discussion of VA's duty to notify and to assist is necessary with respect to these issues.

With respect to the issues of higher initial disability ratings for the service-connected pseudofolliculitis barbae and hemorrhoids, in this case, notice was provided to the Veteran in June 2011, prior to the initial adjudication of the claims (for service connection) in August and December 2011.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, these issues come before the Board on appeal from the decisions which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give 38 U.S.C.A. § 5103(a) notice for the service connection claims that were granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson,	 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, SSA disability records, VA examination reports, a copy of the August 2013 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in July 2011, and November 2011, and December 2015.  The Board finds that the VA examination reports, taken together with the other lay and medical evidence of record, are thorough and adequate and provides a sound basis upon which to base a decision with regard to the initial rating issues.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.  

The Veteran testified at a hearing before the Board in August 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.		 § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal.  With respect to the service connection claims granted herein, the Veterans Law Judge advised the Veteran what was generally required for service connection.  The Veteran and his former spouse presented evidence of diabetic symptoms and testified as to in-service events, symptoms since service separation, and the initial diagnosis of diabetes within one year following service separation.  

With respect to the initial rating issues on appeal decided herein, the Veterans Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the pseudofolliculitis barbae and hemorrhoids.  As the Veteran presented evidence of symptoms and impairments due to the service-connected disabilities, and there is additionally medical evidence reflecting the severity of these disabilities, there is both lay and medical evidence reflecting on the degree of disability, so there is no overlooked, missing, or outstanding evidence as to these issues.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issues based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.       

Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with diabetes mellitus type II, bilateral lower extremity peripheral neuropathy, and erectile dysfunction.  Diabetes mellitus is listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  Further, neuropathy is "a general term denoting functional disturbances and/or pathological changes in the peripheral nervous system."  Ferraro v. Derwinski, 1 Vet. App. 326, 329 (1991); Kellar v. Brown, 6 Vet. App. 157, 161 (1994).  Peripheral neuropathy falls under the category of an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  Erectile dysfunction is not listed under 38 C.F.R. § 3.309(a).  As such, the presumptive provisions of 38 C.F.R.	 § 3.303(b) for "chronic" in-service symptoms, "continuous" post-service symptoms, or manifesting within one year of service separation at 38 C.F.R. § 3.307 apply only to the appeal for diabetes mellitus and peripheral neuropathy.   

For a chronic diseases such as diabetes mellitus, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection also be established with certain chronic diseases, including diabetes mellitus and peripheral neuropathy (as organic disease of the nervous system), based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As adjudicated below, the Board is granting service connection for diabetes mellitus type II as a "chronic" disease that manifest within one year of service separation under 38 C.F.R. § 3.307 and service connection for left and right lower extremity peripheral neuropathy and erectile dysfunction based on secondary service connection under 38 C.F.R. § 3.310; therefore, the additional service connection theories of presumptive service connection based on chronic symptoms in service or continuous symptoms since service of a "chronic" disease (38 C.F.R. § 3.303(b)) and direct service connection pursuant to the same benefit (38 C.F.R. § 3.303(d)) are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issues.  For this reason, these presumptive and direct service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

Service Connection for Diabetes Mellitus 

The Veteran essentially contends that he began experiencing diabetic symptoms, including frequent urination and high sugar levels, during and shortly following service, which were diagnosed as diabetes mellitus, and for which he was prescribed medication within one year following separation from active service in November 1985.  The Veteran reports that he was informed he had high blood sugar several times during service, specifically in 1983 and 1984.  See e.g., July 2008 service connection claim, August 2008 written statement, January 2009 notice of disagreement, August 2013 Board hearing transcript. 

First, the evidence of record demonstrates that the Veteran has current diagnosed diabetes mellitus type II.  See e.g., December 2015 VA examination report.

Next, the Board finds that the evidence is at least in equipoise as to whether the diabetes mellitus type II manifested to a compensable (10 percent or more) degree within one year following the Veteran's separation from active service (in November 1984).  A February 1982 service treatment record notes that the Veteran reported a family history of diabetes of his mother and aunt.  The October 1984 service separation physical examination report notes that the Veteran's endocrine system was clinically normal with a urinalysis negative for albumin or sugar.  On an associated report of medical history, the Veteran denied a history of frequent or painful urination or sugar/albumin in the urine.  A June 2005 VA treatment record notes an 18 year history of diabetes mellitus type II suggesting an onset in the mid to late 1980s.      

While the available medical records do not reflect a diagnosis of diabetes mellitus within the one year presumptive period, a lay person can attest to factual matters of which he or she had first-hand knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (stating that a layperson is competent to report pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  Further, a lack of contemporaneous medical records does not serve as an "absolute bar" to a service connection claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  While efforts had been undertaken by both VA and the Veteran to obtain private treatment records from 1985 purported to reflect the initial diagnosis and treatment of diabetes mellitus, these records are unavailable because they have been destroyed and the physician is since deceased.    

Upon consideration of the entire record, the Board finds the Veteran's lay statements concerning the onset of diabetes symptomatology to be credible and supported by the other evidence of record.  As noted above, throughout the course of this appeal, the Veteran has consistently contended that he was diagnosed with diabetes mellitus and began taking medication in 1985 within one year of service separation.  See e.g., July 2008 service connection claim, August 2013 Board hearing transcript.  The Veteran has also consistently contended that the reason he did not file for VA disability benefits following service separation was because he did not know he could file such a claim.  See e.g., undated written statements received by VA in January 2012.

Further, the Veteran's reports of diagnosis and treatment of diabetes mellitus within one year of service separation are supported by statements from his former spouse and siblings who possess firsthand knowledge of the events.  In a June 2010 written statement, the Veteran's former spouse reported that, between November 1984 and November 1985, the Veteran would get up numerous times during the night complaining of dry mouth, aching legs, and a frequent need to urinate and that she advised him to seek medical treatment.  She reported that Dr. R.W. diagnosed the Veteran with diabetes and instructed him to control his blood sugar with diet and exercise.  

In June 2010 written statements, two of the Veteran's siblings reported that they personally observed numerous episodes in which the Veteran reported frequent urination and excessive thirst in the year following service separation (1984 to 1985).  They reported that, after approximately one month, the Veteran saw a physician and was diagnosed with diabetes.  The physician initially instructed the Veteran to control the diabetes through diet and exercise, but, after several months, also prescribed oral hypoglycemic medication to manage blood sugar levels.  

Under Diagnostic Code 7913, a 10 percent (compensable) disability rating is warranted for diabetes mellitus that is manageable by restricted diet.  A 20 percent disability is warranted for diabetes mellitus where insulin and restricted diet, or use of oral hypoglycemic agent and restricted diet is required.  38 C.F.R. § 4.119 (2016).  The Veteran, his former spouse, and his siblings have consistently reported that restricted diet and/or oral hypoglycemic agents were initially used to manage diabetic symptoms, which is consistent with a compensable (10 or 20 percent) disability rating under Diagnostic Code 7913.  38 C.F.R. §§ 4.3, 4.7, 4.119 (2016).  

The Board finds the Veteran's reports of diabetic symptomatology since service, and diagnosis of diabetes mellitus type II with prescription of restricted diet and oral hypoglycemia agents within one year of service, in the context of the lay statements and testimony, are sufficient to place in equipoise the question of whether the current diabetes mellitus type II manifested to a compensable degree during the one year period following the Veteran's separation from active service.  For these reasons, and resolving the benefit of the doubt in favor of the Veteran, the Board finds presumptive service connection for diabetes mellitus type II is warranted under 38 C.F.R. § 3.307.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection renders moot all other theories of entitlement (including the December 2015 VA medical opinion that addresses the theory of direct service connection).    

Service Connection for Left Lower Extremity Peripheral Neuropathy, 
Right Lower Extremity Peripheral Neuropathy, and Erectile Dysfunction

The contention liberally construed for the Veteran is that the bilateral lower extremity peripheral neuropathy and erectile dysfunction are caused by the diabetes mellitus.  See e.g., August 2013 Board hearing transcript.

After a review of all the evidence, the Board finds that the evidence of record reflects that the Veteran has current diagnosed left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, and erectile dysfunction.  See December 2015 VA examination reports.  

The evidence is also at least in relative equipoise on the question of whether the left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, and erectile dysfunction are causally related to the service-connected diabetes mellitus type II. An October 2008 VA examination report notes that the erectile dysfunction and peripheral neuropathy are related to the diabetes mellitus.  The December 2015 VA examiner, based on physical examination of the Veteran and review of the claims file, opined that the lower extremity peripheral neuropathy and erectile dysfunction are at least as likely as not due to the (service-connected) diabetes mellitus. 

The Board finds that the evidence is at least in equipoise as to whether the peripheral neuropathy and erectile dysfunction are secondary complications of the diabetes mellitus (for which service connection has been granted herein); therefore, resolving reasonable doubt in favor of the Veteran, service connection for left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, and erectile dysfunction, as secondary to the service-connected diabetes mellitus type II, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  The grant of secondary service connection renders moot other theories of service connection.       

Disability Rating Laws and Regulations 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the initial rating period for either disability.

Initial Rating for Pseudofolliculitis Barbae

The Veteran is in receipt of a 10 initial disability rating for pseudofolliculitis barbae for the entire initial rating period from April 22, 2011, currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7822 (papulosquamous disorders not listed elsewhere).  Under Diagnostic Code 7822, a 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or of exposed areas are affected; or when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or of exposed areas are affected or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118.

Throughout the course of the appeal, the Veteran has contended generally that the pseudofolliculitis barbae has been manifested by more severe symptoms than those contemplated by the 10 percent initial disability rating assigned.  See June 2013 and February 2017 written statement from the representative.  At the August 2013 Board hearing, the Veteran testified that shaving causes skin irritation with bumps and he can only shave twice a week.  The Veteran reported daily use of a skin cream that does not completely alleviate the irritation.  See Board hearing transcript at 42-43.
 
As discussed in detail below, the Board finds that, for the entire initial rating period from April 22, 2011, the pseudofolliculitis barbae has been has manifested by a skin disorder affecting at least 5 percent, but less than 20 percent, of exposed areas and use of topical creams.

The July 2011 VA examination report notes constant irritation associated with pseudofolliculitis.  Physical examination revealed greater than five percent but less than 20 percent of exposed areas and less than five percent of total body areas affected by the skin disorder.  Enlarged follicles at the beard area were noted.  No skin disease treatment was noted in the previous 12 months. 

The December 2015 VA examination report notes constant use of topical medication (benzoyl peroxide) to treat the pseudofolliculitis barbae.  Physical examination revealed a light beard with a few scattered pustules.  The VA examiner noted that less than five percent of total body area and exposed area was affected by the skin disorder. 

After a review of all the evidence, both lay and medical, the Board finds that the criteria for a disability rating in excess of 10 percent for pseudofolliculitis barbae have not been met or more nearly approximated for any part of the initial rating period from April 22, 2011.  38 C.F.R. §§ 4.3, 4.7, 4.118.  As discussed above, the next higher (30 percent) rating is warranted when 20 to 40 percent of the entire body or exposed areas are affected or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118.  

The weight of the evidence shows that, for the entire initial rating period, the Veteran's pseudofolliculitis barbae has affected less than 20 percent of the entire body or exposed areas that is required for the next higher rating (30 percent) rating under Diagnostic Code 7822.  The Veteran is competent to testify as to his skin symptomatology.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  However, the Veteran has not alleged that the pseudofolliculitis barbae affected more than 20 percent of the entire body or exposed areas, and the evidence of record does not otherwise support such a finding.  See July 2011 and December 2015 VA examination reports.  The evidence also reflects that the Veteran was not treated with systemic therapy such as corticosteroids or other immunosuppressive drugs during any part of the initial rating period from April 22, 2011.  38 C.F.R. § 4.118, Diagnostic Code 7822; see December 2015 VA examination report.

The Board has considered whether an alternative rating under Diagnostic Codes 7800 through 7805 would result in a more favorable outcome for the Veteran.  38 C.F.R. § 4.118, Diagnostic Code 7822.  There is nothing in the evidence of record indicating that the Veteran's pseudofolliculitis barbae has resulted in scarring nor has the Veteran alleged otherwise.  See December 2015 VA examination report (noting no scarring caused by the skin disorder).     

Based on the above, the Board finds that, for the entire initial rating period from April 22, 2011, the Veteran's disability picture more nearly approximates the criteria for a 10 percent disability rating for pseudofolliculitis barbae; therefore, an initial disability rating in excess of 10 percent must be denied.  38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Hemorrhoids

The Veteran is in receipt of a 0 initial disability rating for the period from April 22, 2011 to December 22, 2015, and a 20 percent rating from December 22, 2015, for hemorrhoids, currently rated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, mild or moderate hemorrhoids are to receive a 0 percent (noncompensable) rating.  Hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences are assigned a 10 percent rating.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures are assigned a 20 percent rating.  38 C.F.R. § 4.114.  

Throughout the course of the appeal, the Veteran has contended generally that the hemorrhoids have been manifested by more severe symptoms than those contemplated by the 0 and 20 percent initial disability ratings assigned.  See June 2013 written statement from the representative.  In January 2012 written statements, the Veteran indicated that he has continued to experience symptoms, including persistent bleeding, associated with hemorrhoids.  The Veteran reports daily use of hemorrhoid creams and intermittent rectal bleeding since 1981.  See February 2017 written statement from the representative.

A July 2007 VA treatment record notes that the Veteran reported red blood in the toilet bowl when he has to strain.  No obvious external hemorrhoids were noted and no gross blood was received upon rectal examination.  A colonoscopy performed at VA in 2010 noted a finding of large hemorrhoids.  A July 2011 VA examination report notes that the Veteran had flare-ups associated with internal hemorrhoids every four weeks and uses topical cream.  A November 2011 VA examination report notes that the Veteran was diagnosed with hemorrhoids during service and continues to experience symptoms with recent testing verifying the diagnosis of hemorrhoids.  

At the August 2013 Board hearing, the Veteran testified that the pain and bleeding associated with the hemorrhoids had worsened since 2011.  The Veteran reported "tissue or membrane . . . in my blood" in connection with excessive bleeding.  See Board hearing transcript at 40-41.  At the December 2015 VA examination, the Veteran reported intermittent mild rectal bleeding and weekly use of hemorrhoid cream on an as needed basis.  The VA examination report notes large or thrombotic, irreducible internal hemorrhoids with excessive redundant tissue, evidencing frequent recurrence, and with persistent mild bleeding and mild anemia.  The VA examination report notes that these findings were confirmed on colonoscopy and lab testing. 

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period from April 2, 2011, the Veteran's hemorrhoids have been manifested by symptoms that more nearly approximate the criteria for a 20 percent (maximum) disability rating under Diagnostic Code 7336.  The Board finds that, for the entire initial rating period from April 22, 2011, the Veteran's hemorrhoids have been manifested by large internal hemorrhoids with persistent bleeding and secondary anemia.  

Further, the Board finds that, for the entire initial rating period on appeal from April 22, 2011, the Veteran is not entitled to separate or higher ratings under any other applicable diagnostic criteria.  The record does not suggest, and the Veteran does not contend, that he has symptoms of a prolapsed rectum from the hemorrhoids or symptoms of impairment of sphincter control; therefore, the criteria for disability ratings in excess of 20 percent under Diagnostic Codes 7332 to 7335 have not been met or more nearly approximated for any part of the initial rating period from April 22, 2011.  38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Considerations

The Board has considered whether referral for an extraschedular rating would have been warranted for pseudofolliculitis barbae or hemorrhoids for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the pseudofolliculitis barbae is specifically contemplated by the schedular rating criteria.  For the entire initial rating period, the Veteran's pseudofolliculitis barbae has been manifested by a skin disorder affecting at least 5 percent, but less than 20 percent, of exposed areas and use of topical creams.  The rating criteria specifically contemplate such symptomatology.  38 C.F.R. § 4.118, Diagnostic Code 7822.  The schedular rating criteria, and the alternative ratings under Diagnostic Codes 7800 through 7805, specifically provide for disability ratings based on skin conditions and residual scarring affecting the body.  Diagnostic Code 7822 also takes into account topical and systemic therapy.  These ratings consider disfigurement, scars, types of treatment, longevity and types of treatment, and the percentages of the entire body and exposed areas affected by a particular skin disorder.  In this case, comparing the Veteran's disability level and symptomatology of the pseudofolliculitis barbae to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.     

Next, the Board finds that, regarding the hemorrhoids, the symptomology described by the Veteran is contemplated in schedular rating criteria and no referral for extraschedular consideration is warranted.  The Veteran has symptoms of large internal hemorrhoids with persistent bleeding and anemia, which are contemplated in the schedular rating criteria under Diagnostic Code 7336.  Specifically, the rating criteria contemplate factors such as size of the hemorrhoids, bleeding, thrombosis, frequent recurrence, excess redundant tissue, reducibility, anemia, and fissuring.  In this case, comparing the Veteran's disability level and symptomatology of the hemorrhoids to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on daily life.  In the absence of exceptional factors associated with the 

pseudofolliculitis barbae and hemorrhoids, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R.	 § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for diabetes mellitus type II is granted.

Service connection for left lower extremity peripheral neuropathy, as secondary to the service-connected diabetes mellitus type II, is granted.

Service connection for right lower extremity peripheral neuropathy, as secondary to the service-connected diabetes mellitus type II, is granted.

Service connection for erectile dysfunction, as secondary to the service-connected diabetes mellitus type II, is granted.

An initial disability in excess of 10 percent for pseudofolliculitis barbae is denied.

An initial rating of 20 percent, but no higher, for hemorrhoids is granted.


REMAND

TDIU

A claim for a TDIU is part of an increased rating issue when such claim is raised by the record during the rating period.  Rice, 22 Vet. App. 447.  In a July 2016 written statement, the Veteran indicated that he has not worked since 2001 and receives 

SSA disability benefits.  The Veteran contended that he is 100 percent disabled and unable to work due to his disabilities.  An April 2002 SSA disability determination and transmittal reflects that the Veteran was deemed disabled for SSA purposes due to status post microdisc excision L3-4, right and diabetes mellitus.   

The Veteran has reasonably raised a claim for a TDIU that has attached to the downstream issue of initial rating for diabetes mellitus type II.  A remand is required prior to adjudication.  The Veteran has not been provided adequate VCAA notice of the requirements to substantiate TDIU, nor has the AOJ addressed TDIU in the first instance.  

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which addresses a claim for a TDIU and take any additional development as deemed necessary including the relevant work history and income information requested in a claim for individual unemployability (VA Form 21-8940).  

2.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU based on the evidence of record.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


